Citation Nr: 1454561	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-11 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2. Entitlement to service connection for allergic rhinitis. 

3. Entitlement to a rating in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1980 to December 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims for service connection for GERD and allergic rhinitis, and an increased rating for hypertension. The Veteran's claims file has since been moved to the Nashville, Tennessee, RO.

A Board videoconference hearing, between the Veteran and a Veterans Law Judge, was scheduled for August 2011. This hearing was cancelled by the Veteran. 

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain a VA Compensation & Pension (C&P) medical examination for both the Veteran's GERD and allergic rhinitis, to determine the etiology of both conditions, as it relates to the Veteran's military service. 

In disability compensation claims, the Secretary VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Here, for the issues of service connection for GERD and allergic rhinitis, there is evidence of both in-service incurrence of related symptomology, as well as a current diagnosis of both conditions. Service treatment records (STRs) in the Veteran's claims file, and identified by the RO in its decisions, have indicated that the Veteran did suffer from spells of vomiting, abdominal issues and nausea during service on several occasions. Similarly, there is a mention of possible sinusitis in the Veteran's STR's referring to some history of sinus problems. Contemporaneous VA treatment records indicate an affirmative diagnosis of both conditions after service. 

The Board finds that in light of the medical evidence, and the Veteran's lay statements, the evidence in the claims file is sufficient in indicating that there is a possibility that the Veteran's condition is related to his military service. See McLendon. McLendon, 20 Vet. App. 79 (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate a claimed disability may be associated with military service for a VA examination). Therefore, since the Veteran has not been afforded a C&P examination, both issues must be remanded to obtain a medical nexus opinion concerning the determinative issue of an etiological relationship between his military service and his current disabilities. Id. 

Additionally, the Board has determined that additional development is required as to the Veteran's claim for entitlement to an increased rating for the Veteran's service-connected hypertension. The Board notes that Veteran's July 2009 Notice of Disagreement (NOD) stated that he would like to appeal "service connection" for hypertension. That issue of the NOD was subsequently dismissed by the RO in the February 2010 Statement of the Case (SOC) as hypertension had been previously granted. However, since the NOD was written in response to the August 2008 rating decision, where an increase rating claim for hypertension was denied, the Veteran made a harmless error in identifying which issues were for increase rating and which was for service connection. This error, which the Board finds harmless, should not deny the Veteran the appellate process, especially in light of the fact that the Veteran has submitted multiple statements and additional evidence in support of his claim for increased rating. Therefore, the Board finds that the Veteran has filed a timely NOD for the issue of increased rating for hypertension of the August 2008 rating decision. As the RO never issued a Statement of the Case (SOC) with regard to this issue, the Board is required to remand the issues to the RO for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the disorders at issue that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

All such records obtained shall be associated with the Veteran's claims file. 

2.  The RO/AMC will arrange for an appropriate VA C&P examination to ascertain whether a nexus exist between the Veteran's military service and his current condition of GERD and allergic rhinitis. For both diagnosed conditions the physician must specifically opine whether that disability began during service, is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service. 

All testing deemed necessary should be performed. The examiner should be provided with the veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the following: 

Service treatment records from January 1981, June 1996 and December 1992, regarding the Veteran reporting nausea and vomiting;

Veteran's statements regarding his current conditions and what he believes to be his in-service incurrence of the conditions; and  

VA treatment records after service regarding current diagnosis of the Veteran's conditions. 

The physician must provide a diagnosis for any gastrointestinal and sinus related disabilities found from considering the claims file and from examining the Veteran.

In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran; and whether the examiner explained the factual and medical bases for any opinion.

3. After obtaining the examination and associating it with the claims file, the RO/AMC will readjudicate the Veteran's claims related to GERD and allergic rhinitis. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

4. Provide the Veteran and his representative a SOC addressing the issues of entitlement to an increased rating in excess of 10 percent for hypertension. Include notice of the time limit within which an adequate substantive appeal must be filed in order to perfect an appeal of this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

5. The RO/AMC should take such additional development action as it deems proper with respect to the claims and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development.

The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




